UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Sections 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 8, 2014 EXLSERVICE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33089 (Commission File Number) 82-0572194 (I.R.S. Employer Identification No.) 280 Park Avenue, 38th Floor New York, New York 10017 (Address of principal executive offices) Registrant’s telephone number, including area code:(212) 277-7100 NOT APPLICABLE (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure On October 8, 2014, the Company issued a press release announcing the appointment of Henry N. Schweppe, III as President, Global Business and Marketing, effective as of October 6, 2014.A copy of such press release is attached as Exhibit 99.1 hereto. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release of ExlService Holdings, Inc., dated October 8, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. EXLSERVICE HOLDINGS, INC. (Registrant) Date: October 8, 2014 By: /s/Nancy Saltzman Name:
